Citation Nr: 0324378	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for right leg 
varicose veins, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left leg 
varicose veins, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disorder, with a herniated nucleus pulposus at 
L5-S1, lumbar facet arthritis, and grade I spondylolisthesis 
(grade I) of L4 over L5, for the period from December 7, 
1988, through December 4, 2002.

4.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disorder, with a herniated nucleus pulposus at 
L5-S1, lumbar facet arthritis, and grade I spondylolisthesis 
(grade I) of L4 over L5, for the period beginning on December 
5, 2002.

5.  Entitlement to an effective date prior to December 5, 
2002, for the grant of entitlement to a total disability 
evaluation based on individual unemployability and due to 
service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to July 
1972 and from June 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in April 1999 and May 2003.  The 
Board remanded this case to the RO in June 2002.

In a March 2003 submission, the veteran's representative 
indicated that he "still has an open claim for service 
connection for rheumatoid arthritis."  The Board observes 
that this issue, along with the issue of entitlement to an 
increased evaluation for generalized anxiety disorder, were 
included in a March 2000 Statement of the Case but were not 
discussed in an April 2000 Substantive Appeal.  The Board 
therefore views the representative's comment as a claim to 
reopen the previously denied claim of service connection for 
rheumatoid arthritis.  Accordingly, this matter is referred 
back to the RO for appropriate action.

The claims of entitlement to an evaluation in excess of 20 
percent for a lumbar spine disorder, with a herniated nucleus 
pulposus at L5-S1, lumbar facet arthritis, and grade I 
spondylolisthesis (grade I) of L4 over L5, for the period 
from December 7, 1988. through December 4, 2002; entitlement 
to an evaluation in excess of 40 percent for a lumbar spine 
disorder, with a herniated nucleus pulposus at L5-S1, lumbar 
facet arthritis, and grade I spondylolisthesis (grade I) of 
L4 over L5, for the period beginning on December 5, 2002; and 
entitlement to an effective date prior to December 5, 2002, 
for the grant of entitlement to TDIU will be addressed in the 
REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right leg varicose veins are mild in 
degree, with stasis pigmentation and varicosities but no 
objective evidence of ulcers, edema, or eczema.

3.  The veteran's left leg varicose veins are mild in degree, 
with stasis pigmentation and varicosities but no objective 
evidence of ulcers, edema, or eczema.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
letter.  See 38 U.S.C.A. § 5103.  This letter contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  
Additionally, in a January 2003 Supplemental Statement of the 
Case, the RO included the provisions of 38 C.F.R. § 3.159.  
The specific requirements for a grant of the benefits sought 
on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an April 1975 rating decision, the RO granted service 
connection for varicose veins on the basis of in-service 
notations of minimal superficial varicosities.  A single zero 
percent evaluation was assigned, effective from December 
1972.

The veteran underwent a VA arteries and veins examination in 
February 1999, during which he reported using support 
stockings and having numbness, "shooting" leg pains, and 
occasional edema of the ankles.  He stated that exercise and 
exertion were precluded by this condition, as his legs would 
give out when he tried to walk long distances.  The examiner 
noted that the veteran's varicose veins were visible and 
palpable, more at the anterior aspect and left posterior 
aspect of the legs.  There was evidence of stasis 
pigmentation, but no ulcers, edema, or eczema.  There were 
small varicosities of the ankles, left more than right, with 
spider-like varicose veins on the right.  No swelling was 
indicated.  The relevant diagnosis was varicose veins, 
bilateral, of the lower extremities.

In view of this evidence, the RO, in a May 1999 rating 
decision, assigned separate 10 percent evaluations for 
varicose veins of the right and left legs.  These 10 percent 
evaluations have since remained in effect and are at issue in 
this case.  

During his June 2001 Board video conference hearing, the 
veteran reported swelling of the legs from the knees to the 
bottom of his feet.  He indicated that he had not undergone 
vein stripping surgery but that this procedure had been 
recommended to him.

Following the Board's June 2002 remand, the veteran was 
afforded a second VA arteries and veins examination in 
December 2002.  During this examination, he reported cramping 
and pain in the lower portion of the legs with exertion.  He 
also noted that this pain would improve with elevation.  An 
examination of the extremities revealed no edema, cords, 
erythema, or rubor.  Cramping was noted in the legs following 
exercise.  Mild varicosities were noted in the lower 
extremities, bilaterally.  The diagnosis was mild 
varicosities of the bilateral lower extremities, exacerbated 
by exertion.

The RO has evaluated the veteran's varicose veins of both 
lower extremities at the 10 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under this section, a 10 
percent evaluation is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is in order for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  

In the present case, the veteran's bilateral varicose veins 
have been shown to be productive of stasis pigmentation and 
varicosities.  There is, however, no objective evidence of 
ulcers, edema, or eczema.  Also, the veteran has reported 
relief of symptoms with elevation of the extremities, and his 
bilateral disability was characterized as mild in the 
December 1992 VA examination report.  Taken as a whole, this 
evidence, in regard to both lower extremities, is more 
clinically characteristic of the criteria for a 10 percent 
evaluation than that for a 20 percent evaluation. 

Overall, the preponderance of the evidence is against the 
veteran's claims for increased evaluations for varicose veins 
of the right and left legs, and these claims must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose veins of both lower 
extremities, in and of themselves, have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).





ORDER

The claim of entitlement to an increased evaluation for right 
leg varicose veins, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for left 
leg varicose veins, currently evaluated as 10 percent 
disabling, is denied.



REMAND

In this case, as there is radiological evidence of 
degenerative disc disease of the lumbar spine, consideration 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which concerns 
intervertebral disc syndrome, is warranted.

In this regard, the Board notes that, during the pendency of 
this appeal, the criteria of Diagnostic Code 5293 were 
substantially revised.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The newly enacted provisions of Diagnostic Code 
5293 allow for intervertebral disc syndrome (preoperatively 
or postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Code 5293 to date.  
Moreover, his December 2002 VA spine examination did not 
sufficiently address the symptomatology contemplated by the 
new provisions.  As such, further development, in the form of 
a new VA examination, and adjudication is warranted.

Additionally, as these new regulations were effectuated prior 
to December 5, 2002, (the effective date of the grant of 
entitlement to TDIU) a decision on the claim for an earlier 
effective date for the grant of entitlement to TDIU must be 
deferred until the increased rating claims are fully 
developed.  The United States Court of Appeals for Veterans 
Claims has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue (or issues, as in this case) has been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).    
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his lumbar spine 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform any radiological 
studies of the lumbosacral spine deemed 
necessary.  The examination of the 
lumbosacral spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to an 
evaluation in excess of 20 percent for a 
lumbar spine disorder, with a herniated 
nucleus pulposus at L5-S1, lumbar facet 
arthritis, and grade I spondylolisthesis 
(grade I) of L4 over L5, for the period 
from December 7, 1988, through December 
4, 2002; entitlement to an evaluation in 
excess of 40 percent for a lumbar spine 
disorder, with a herniated nucleus 
pulposus at L5-S1, lumbar facet 
arthritis, and grade I spondylolisthesis 
(grade I) of L4 over L5, for the period 
beginning on December 5, 2002; and 
entitlement to an effective date prior to 
December 5, 2002, for the grant of 
entitlement to TDIU. If the determination 
of one or more of these claims remains 
less than fully favorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case, with inclusion of 
38 C.F.R. § 3.159 (2002) and the newly 
revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The veteran should 
be allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



